Citation Nr: 0316814	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02 13-078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether a notice of disagreement was timely filed to the 
rating decision denying entitlement to service connection for 
a nervous disorder in November 1975.  

2.  Entitlement to service connection for nervous disability.  

3.  Entitlement to an effective date prior to April 17, 1997, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from April 1968 
to December 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

This decision will address the issue of whether a notice of 
disagreement was timely filed to the rating decision denying 
entitlement to service connection for a nervous disorder in 
November 1975.  The issues of entitlement to service 
connection for a nervous disability and of entitlement to an 
effective date prior to April 17, 1997, for the grant of 
service connection for PTSD will be the subjects of the 
remand that follows this decision.  


FINDINGS OF FACT

1.  In a November 1975 decision, the RO denied entitlement to 
service connection for a nervous condition.  In December 
1975, the RO confirmed and continued that denial.  

2.  The notice of denial of service connection for a nervous 
condition was sent by letter dated December 31, 1975.  The RO 
stated that the evidence showed that the veteran's nervous 
condition was a constitutional or developmental abnormality 
and not a disability under the law.  

3.  In January 1976, the RO received written communication 
from the veteran, stating that he was denied service 
connection for his nervous condition, that his doctor had 
advised him that his nervous condition was not a 
constitutional abnormality condition, and requesting that the 
RO contact the veteran's doctor and re-evaluate his claim for 
service connection for a nervous condition.  

4.  The veteran timely and reasonably expressed his desire to 
contest the November 1975 and December 1975 RO decision 
denying service connection for a nervous disorder.  


CONCLUSION OF LAW

The veteran's January 1976 letter constitutes a timely notice 
of disagreement with the November 1975 RO rating action, 
which was confirmed and continued in December 1975.  38 
U.S.C.A. §§ 5103A, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326, 20.200, 20.201, 20.302(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document injuries the veteran 
incurred while serving in combat in Vietnam. The record also 
shows that in Vietnam the veteran was awarded the Bronze Star 
Medal for heroism in ground combat in Vietnam, and the Purple 
Heart Medal.  

In October 1975, the RO received the veteran's claim of 
entitlement to service connection for a nervous condition.  
The veteran reported that he had been getting treatment at a 
VA facility for the past two and a half years.  He also noted 
having private treatment in 1970.  

The veteran was hospitalized in 1973 due to anxiety reaction.  
In November 1975, the RO denied service connection for a 
nervous condition.  In December 1975, the RO confirmed and 
continued that denial.  In January 1976, the veteran sent a 
letter to the RO stating that he was denied service 
connection for his nervous condition, that his doctor had 
advised him that his nervous condition was not a 
constitutional abnormality condition, and requesting that the 
RO contact the veteran's doctor and re-evaluate his claim for 
service connection for a nervous condition.  Medical records 
dated in 1976 show a diagnosis of schizoid personality 
pattern or passive aggressive personality, superimposed upon 
anxiety.  

Legal Analysis

In November 2000, the Veterans Claims Assistance Act of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) was signed into law. Regulations 
implementing the Veterans Claims Assistance Act of 2000 are 
now published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Regarding the limited issue of the timely filing of the 
notice of disagreement, the Board finds that further 
development is not necessary as the evidence of record is 
sufficient to make a favorable determination in this 
instance.  Therefore, in light of such determination, the 
veteran would not be prejudiced by this decision without 
remanding for additional development, including the 
presentation of additional argument or evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.201.  

Except in the case of simultaneously contested claims, a 
claimant, or his representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).  

According to 38 C.F.R. § 20.302(a), the veteran had until 
December 1976 to submit a notice of disagreement to the 
denial of his claim of service connection for a nervous 
condition.  The evidence of record shows that the RO received 
the veteran's correspondence disagreeing with the denial of 
his claim for a nervous disorder in January 1976.  The facts 
presented suggest that once the veteran became aware of the 
adverse decision, and of his procedural and appellate rights, 
which were included in the letter sent to him by VA, he was 
prompted to pursue his appeal and responded with a letter 
that could be reasonable construed as a notice of 
disagreement which meets the requirements as per the 
applicable regulations.  Therefore, based on the overall 
evidence in this case, the Board finds that the January 1976 
correspondence constitutes a notice of disagreement with the 
November 1975 adverse RO decision and the December 1975 
decision confirming and continuing that finding.  


ORDER

A timely notice of disagreement was submitted to the November 
1975 decision denying service connection for a nervous 
condition.  


REMAND

Entitlement to an Earlier Effective Date

As discussed above, the veteran was diagnosed with an anxiety 
reaction in the 1970's.  Service connection is currently in 
effect for PTSD.  Both disorders are anxiety neuroses and 
both are rated under the provisions of 38 C.F.R. § 4.130 
(2002).  At this point, however, it is unclear whether the 
anxiety disorder diagnosed in the 1970's was the prodromal 
presentation of the veteran's currently diagnosed PTSD.  
Therefore, the Board finds that the claim of entitlement to 
service connection for a nervous disorder, which has been 
open continuously since 1975, and the matter of entitlement 
to an earlier effective date for the grant of service 
connection for PTSD, are so closely related that a remand is 
required.  This will provide the RO an opportunity to 
readjudicate the claim of entitlement to service connection 
for a nervous disorder prior to the Board's addressing the 
issue of entitlement to an earlier effective date.  In this 
respect the Board notes that if the 1970's or later diagnoses 
of an anxiety disorder were the prodromal signs of the 
currently diagnosed PTSD, then it is theoretically possible 
that the effective date for the grant of service connection 
for PTSD should stem from the appellant's initial claim of 
entitlement to service connection presented in October 1975.  
It is also noted that in a December 2002 letter, a private 
examiner noted that it seemed to him that the veteran 
probably had PTSD symptoms in the 1970's.  The physician 
noted that the veteran could have a VA psychiatrist review 
his records and state his opinion as to whether the veteran 
had PTSD in the 1970's.  

The United States Court of Appeals for Veterans Claims 
(Court) has directed that if one claim is inextricably 
intertwined with another not ready for Board review, the 
other claim must first be adjudicated by the RO.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In this case, the claim 
of entitlement to an earlier effective date for the grant of 
entitlement to service connection for PTSD is not ready for 
appellate review until the veteran's appeal of the denial of 
entitlement to service connection for a nervous disorder is 
readjudicated by the RO.  

As discussed above, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 became law.  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims.  As these 
procedures were not followed by the RO in the matter at 
issue, and as these procedures are more favorable to the 
appellant than those previously in effect, further 
development is in order.  Bernard, 4 Vet. App. at 392-94; 
Karnas, 1 Vet. App. at 312-13.

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the record reveals that the veteran has not been 
fully informed of his rights under the new law pertaining to 
the issue on appeal.  The veteran has not been informed about 
VCAA and how it pertains to the claim at issue here, such as 
what information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim, and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  As such, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002).  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claims and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

Finally, as determined above, the issue of entitlement to 
service connection for a nervous disorder remains pending 
because the veteran filed a timely notice of disagreement 
with the June 1978 denial of his claim.  A statement of the 
case addressing that issue, however, has yet to be issued.  
Therefore, under Manlincon v. West, 12 Vet. App. 238 (1999) 
this claim must be remanded to the RO.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  


Accordingly, this case is REMANDED for the following:


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  

The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional argument or 
pertinent evidence in support of his 
claims for entitlement to service 
connection for a nervous disorder, and 
entitlement to an earlier effective date 
for service connection for PTSD.  This 
evidence may include medical records of 
care for a psychiatric disorder.  Based 
on his response, the RO should attempt to 
procure copies of all records that have 
not previously been obtained from all 
identified treatment sources. Duplicate 
records are neither necessary nor 
desirable. All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The veteran should then, in 
accordance with the VCAA, be afforded a 
comprehensive VA psychiatric examination 
for the purpose of determining whether it 
is at least as likely as not that the 
1970's diagnoses of anxiety were the 
prodromal signs of the currently 
diagnosed PTSD.  The veteran should be 
advised of the provisions set forth at 38 
C.F.R. § 3.655 regarding failure to 
report for scheduled VA examinations.  
The examiner should further offer an 
opinion as to when PTSD first became 
clinically manifested.  

The claims file must be made available 
to, and it must be reviewed by the 
examiner prior to the requested study. 
The examination report should reflect 
that such a review was made.  All tests 
deemed necessary by the examiner are to 
be performed.  The examiner must provide 
a comprehensive report including a 
complete rationale for all conclusions 
reached.  The examination report should 
be typed.

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a nervous disorder.  If 
the benefit sought on appeal remains 
denied, a statement of the case should be 
issued.  The veteran is hereby informed 
that under 38 U.S.C.A. § 7105 he will 
only have 60 days within which to perfect 
an appeal to the Board after any 
statement of the case is issued.  If he 
does file a timely appeal, that issue 
should be certified to the Board.

5. The RO should also review the claims 
file and ensure that all necessary 
development has been conducted and 
completed in full as required under 38 
U.S.C.A. § 5103A (West 2002) and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  If any development pertaining 
to the claim is incomplete, appropriate 
corrective action is to be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to an 
earlier effective date for entitlement to 
service connection for PTSD.  If that 
issue remains denied, the RO should 
provide the appellant with a supplemental 
statement of the case and provide an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.



By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



